Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " " in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al ( 2015 /00355310 ) in view of  Ralston  et al (8,196,979).

Regarding claim 1, Yamaguchi et al disclose a shock absorber 60,80 which is attached to a back surface,28 of a door trim of a vehicle door,10 and which absorbs impact applied to the vehicle door,10 comprising: an approximate quadrangular tube element having a tube tip surface facing the back surface of the door trim, 

Yamaguchi  fails to disclose wherein the approximate quadrangular tube element has an approximate U shape in which three side surfaces are closed by 
an upper plate,
 a lower plate, and 
a front plate or a rear plate, and 
the remaining side surface is opened.
However, Ralston et al teach  a tube element has an approximate U shape in which three side surfaces are closed ( 45, fig. 5)  by 
an upper plate,45
 a lower plate, 46 and 
a front plate or a rear plate 49, and 
the remaining side surface is opened (fig.11).

It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by Yamaguchi et al  to include tube element has an approximate U shape as taught Ralston  et al in order  to  provide improve performance of  the shear wall  upon impact (col.3 ,line 25-27).

Regarding claim 3, Yamaguchi et al as modified wherein the approximate quadrangular tube element has an end plate 40 which closes the tube tip surface, and the end plate faces the back surface of the door trim fig,12.

Regarding claim 4, Yamaguchi et al as modified disclose wherein a projection, 24or a recess is provided on the end plate, and the projection or the recess engages a corresponding part provided on the back surface of the door trim, to restrict movement within the back surface of the door trim.


Regarding claim 6, Yamaguchi et al as modified disclose a plurality of the approximate quadrangular tube elements, (45, fig.8)  and 
all of the approximate quadrangular tube elements have the three side surfaces closed by the upper plate, 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al ( 2015 /00355310 ) in view of  Ralston  et al (8,196,979) as applied to claim 1 above, and further in view of JP 2018068915.

Regarding claim 2, Yamaguchi et al as modified fails to disclose wherein in the approximate quadrangular tube element, the upper plate and the lower plate are formed in an approximate truncated chevron shape in which a distance therebetween becomes smaller toward the tube tip surface.
However, JP2018068915 teach tube element,100 Experiment N0.2 (EX.2) an approximate truncated chevron shape in which a distance therebetween becomes smaller toward the tube tip surface to indicate a broken state after impact.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Yamaguchi et al in view of Ralston  et al to include truncated chevron shape in which a distance therebetween becomes smaller toward the tube tip surface as taught  JP2018068915 in order  to  provide improve performance by the use a two-step chevron shape  corrugation by a weaving structure

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious the projection, and the protruding rib is inserted into a groove which is the corresponding part provided on the back surface of the door trim, to restrict movement in a horizontal direction within the back surface of the door trim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612